In the Anited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 19-1574V
(not to be published)

2h 2K Ok Ok ok ok ok ok Ok Ok ok ok ok Ok ok Ok Ok ok ok Ok Ok Ok Ok ok ok ok

*
JOE GRANADO, JR.
* Filed: April 5, 2022
Petitioner, *
*
*
Vv. * Decision by Stipulation; Damages;
* Influenza (“Flu”) Vaccine; Tdap Vaccine;
SECRETARY OF HEALTH AND : Guillain-Barré syndrome (“GBS”),
HUMAN SERVICES, y Chronic Inflammatory Demyelinating
* Polyneuropathy (“CIDP”).
Respondent. *
*
*

2h 2K Ok Ok ok ok ok ok OK OK ok ok ok Ok Ok OK OK OK OK OK Ok OK OK OK OK

Danielle Strait, Maglio Christopher & Toale, Seattle, WA, for Petitioner
Mitchell Jones, U.S. Department of Justice, Washington, DC, for Respondent

DECISION ON JOINT STIPULATION!

On October 9, 2019, Joe Granado, Jr. (“Petitioner”) filed a petition, seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).” Pet., ECF
No. 1. Petitioner alleges he suffered from a Table injury of Guillain-Barré syndrome as a result of
the influenza (“flu”) vaccination he received on February 13, 2017. See Stipulation J 2, 4, dated
April 5, 2022 (ECF No. 42); see also Petition. Petitioner also alleged he suffered from GBS or
chronic inflammatory demyelinating polyneuropathy (“CIDP”) that was caused-in-fact by the flu
or Tdap vaccines, or that the vaccinations significantly aggravated his injuries. See Stipulation J

 

' Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the Decision will be available to anyone with access to the internet. As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available. Jd.

* The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10-34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
4; see also Petition. He further alleged that he has experienced residual effects of this condition
for more than six months. /d.

Respondent denies “that the flu or Tdap vaccine caused or significantly aggravated
petitioner’s alleged neurologic injuries including GBS, CIDP, or any other injury, and further
denies that petitioner’s current disabilities are sequelae of a vaccine-related injury.” See Stipulation
{ 6. Nonetheless, both parties, while maintaining their above-stated positions, agreed in a
stipulation filed April 5, 2022 that the issues before them can be settled and that a decision should
be entered awarding Petitioner compensation.

Ihave reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

The stipulation awards:
a lump sum of $230,000.00 in the form of a check payable to petitioner.

Stipulation J 8. This award represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court is directed to enter judgment herewith.

IT ISSO ORDERED.

s/ Katherine E. Oler
Katherine E. Oler
Special Master

 

> Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
JOE GRANADO, Jr., )
)
Petitioner, )
) No. 19-1574V (ECF)
v. ) | Special Master Oler
)
SECRETARY OF HEALTH )
AND HUMAN SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Joe Granado, Jr., petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 ef seg. (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of a seasonal influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table
(the “Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received a flu vaccine and a Tdap vaccine on February 13, 2017.

. The vaccinations were administered within the United States.

bo

-

. Petitioner alleges that he suffered from a Table injury, Guillain-Barre’ Syndrome
(“GBS”), within the Table timeframe after receiving a flu vaccine. In the alternative, petitioner
alleges that he suffered from GBS or chronic inflammatory demyelinating polyneuropathy
(“CIDP”) that was caused-in-fact by the flu or Tdap vaccines, or that the vaccinations
significantly aggravated his injuries. He further alleges that he has experienced residual effects

of this condition for more than six months.
5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on his behalf as a result of his condition.

6. Respondent denies that the flu or Tdap vaccine caused or significantly aggravated
petitioner's alleged neurologic injuries including GBS, CIDP, or any other injury, and further
denies that petitioner's current disabilities are sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $230,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and his attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa~15(g). to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U'S.C.
§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-
15(). subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for petitioner’s benefit as contemplated by a strict
construction of 42 U.S.C. §§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns.
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 ef seg., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the vaccinations administered on February 13, 2017, as
alleged by petitioner in a petition filed on October 9, 2019, and an amended petition for vaccine
compensation filed on or about October 11, 2029, in the United States Court of Federal Claims

as petition No. 19-1574V.
15. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu or Tdap vaccines caused or significantly
aggravated petitioner's alleged neurologic injuries including GBS, CIDP, or any other injury. or
that his current disabilities are sequelae of his alleged vaccine-related injury.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs. executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

CAA Branate Of

JOE GRANADO, Jr.

ATTORNEY OF RECORD
FOR PETI

   
  

  

DANIELLE &

Maglio Christopher & Toale, P.A.
1605 Main St. Suite 710

Sarasota, FL 34236

Tel: (888) 952-5242

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

. Digitally signed by George R.
George R. Grimes -S14 Grimes-s14

Date: 2022.03.07 11:44:29 -05'00'

 

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

Ai din Pe cn DAV _

HEATHER L. PEARLMAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station .
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Miter ll

b, We re Pea tLm—_
MITCHELL JONES

Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Tel: (202) 305-1748
muitchell.jones@usdoj.gov

 
Dated: oule Y I OZ2